                Case 1:19-mj-03916-JB Document 8 Entered on FLSD Docket 11/27/2019 Page 1 of 1
                                             CO U RT M IN UTES                                                             Page5
                                     M agistrate Judge Chris M .M cAliley
'

                        AtkinsBuildingCourthouse-6th Floor                    Date:11/27/19                      Time:10:00a.m.
    Defendant:Salm an Rashid                   J#:18487-104 Case #:19-3916-BECERRA
            .                                                                                                A

AUSA:                                                     Attorney'
                                                                  .AFPD -- 8 . aslxz.
                                                                                    o
                                                                                    '
                                                                                    .           = v - ww '

Violation: Solicitation to Com m itA Crim e ofViolence
Proceeding: PretrialDetention                                     CJA Appt:
Bon PTD Held:C Yes               o        Recom m ended Bond:
Bond Setat:                                                       Co-signed by:
    NC surrenderand/ordonotobtainpassports/traveldocs                    Language:English
     C ReporttoPTSas directed/or                 x'saweek/monthby        Disposition:
         phone:           x'saweek/monthinperson                          +prej/Arr12/9+
        Random urine testing by PretrialServices
        Treatm entasdeem ed necessary
     V Refrainfrom excessiveuseofalcohol                                                k
                                                                                                                 '-X
     F- Participate in m entalhealth assessm ent & treatm ent                               ,
        Maintainorseekfull-timeemployment/education                            -'                                      -
     f- No contactwithvictims/witnesses
     î'- No firearm s
     r- Notto encum berproperty
    NV Maynotvisittransportationestablishments
         HomeConfinement/ElectronicMonitoringand/or
         Curfew              pm to          am ,paid by
     C Allowances:M edicalneeds,courtappearances,attorneyvisits,
       religious,em ploym ent
     f- Travelextended to:                                                 '
     f- Other:                                                            from SpeedyTrialClock
NEXTCOURTAPPEARANCE          Date:            Time:             ludge:                               Place:
ReportRE Counsel:
PTD/Bond Hearing:
Prelim/Arraign orRemoval:
status conference RE.
                    .
D.
 A.R. 16.9- l-.                                                          Timeincourt:
